—Judgment and order (one paper), Supreme Court, New York County (Alice Schlesinger, J.), entered on or about December 12, 1991, which directed respondent Commissioner of New York City Department of Correction to credit petitioner with 730 days of jail time spent serving a Federal sentence, toward his State sentence, and further directed respondent Commissioner of New York State Department of Correctional Services to accept those figures, and calculate petitioner’s release date accordingly, unanimously affirmed, without costs.
While facing sentence on a plea of guilty to State charges, and subject to unresolved Federal charges, petitioner absconded to Florida. Approximately six months later petitioner was arrested and placed in the Metropolitan Correctional *492Center. Two months later, petitioner was produced in Kings County Supreme Court, where he was sentenced to two indeterminate concurrent prison terms of two to four years, and the Judge committed petitioner to the custody of the State Commissioner until released. Instead he was returned to Federal custody. Subsequently, upon a plea of guilty, petitioner received a 33 month Federal sentence, which was to be served consecutively to the State sentence, which the Federal Judge believed that petitioner was serving. Upon completion of the Federal sentence, petitioner was returned to State jurisdiction. He then moved for jail time credit toward his State sentence, for the period he served in Federal prison, which relief was granted on the basis that the "New York” authorities had no right to release petitioner to the Federal authorities.
Since we find that the IAS Court has correctly found that a violation of CPL 430.20 (1) had been committed by the City Commissioner, we aifirm. Concur—Carro, J. P., Ellerin, Rubin and Nardelli, JJ.